DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 10/19/20, which is entered.

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see amendments to claims 2 – 10, filed 10/19/20, with respect to claims 2 – 10 for indefiniteness have been fully considered and are persuasive. The rejection of 8/20/20 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cederberg et al (US 5,921,619) (hereinafter “Cederberg”) in view of Shuttleworth et al (US 6,780,097 B2) (hereinafter “Shuttleworth”). Both references are in the Applicant’s field of endeavor, a roof assembly for an agricultural vehicle. These two references, when considered together, teach all of the elements recited in claims 1 – 6 and 8 of this application.
Regarding claim 1, Cederberg discloses a roof assembly (cab roof 21) for a vehicle cabin, particularly for the cabin of an agricultural machine, comprising:
A housing (inner and outer members 22 and 24) of plastic material and an air conditioning unit (air handling unit 54) housed within the housing (Figs. 1-4,col. 2, lines 35-38; col. 3, lines 26-29), and
At least one air inlet (opening 44) fluidically connected to the air conditioning unit (airflow arrows in annotated Fig. 3 below show airflow from the air inlet 44 through the housing and terminating at the AIR CONDITIIONER block at the bottom right of the figure, and also the air 
Wherein an air inlet shield (refer to the annotated figure of Fig. 3 below) is arranged at the air inlet (opening 44), said air inlet shield being mounted to the periphery of the housing and sealingly mounted to the air inlet (at weld points 32 and 34 in annotated Fig. 3 below), said air inlet shield (refer to the annotated figure of Fig. 3 below) comprising a pair of shaped plates of plastic material, peripherally welded to each other (col. 2, lines 35-62) and arranged upstream of the filter (see airflow arrows, showing inlet shield structure upstream of filter 50), between the plates there being defined a chamber (chamber 40) fluidically communicating with the filter and with the outside of the roof assembly, and wherein the chamber (40) is directly communicating with the filter (50, see airflow arrows demonstrating fluid communication between the chamber and the filter). Regarding the air inlet shield, please refer to the annotated figure below of Fig. 3. As can be seen, the air inlet shield is outlined by the red shape. The purple circles point out the areas where the welding of the two plastic plates took place to seal the air inlet (opening 44). In addition, the limitation of the air inlet shield is further being rejected under the case law In re Dulberg (MPEP 2144.04, Section V, Subsection A). This case 

    PNG
    media_image1.png
    826
    1428
    media_image1.png
    Greyscale

Cederberg does not explicitly disclose the filter is arranged downstream of the air inlet.
Shuttleworth teaches the filter (second filter element 56) is arranged downstream of the air inlet (second air intake aperture 46, the annotated Figs. 4 and 6 below showing the structure that is unnumbered in Fig. 6 but construed as the second air intake structure 46 and the filter 56 either completely or mostly on its downstream side, which agrees with the exploded view of Fig. 4, and col. 5 lines 14 – 25, and in particular upstream of the air inlet as taught by Cederberg by having the filter arranged downstream of the air inlet as taught by Shuttleworth in order to provide a fail-safe mode of operation, such that in the event that the filter becomes clogged such that instead of nearly completely blocking airflow when the pleated filter element compresses onto the air inlet, the pleated filter element downstream of the air inlet as taught by Shuttleworth is more likely to stretch and allow a gap to form at the edges such that at least some air can flow to the passenger cabin.

    PNG
    media_image2.png
    360
    663
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    506
    797
    media_image3.png
    Greyscale

Regarding claim 2, Cederberg, as modified by Shuttleworth, discloses all of the limitations of claim 1. The roof assembly of Cederberg as modified additionally shows an assembly (Cederberg – cab roof 21), wherein said air inlet shield (Cederberg – refer to the annotated Fig. 3 above) has at least one inner window (Cederberg – located at opening 44, refer to the annotated Fig. 3 above) through which the chamber (Cederberg – chamber 40) is fluidically communicating with the filter (Shuttleworth – second filter element 56), and at least one outer window (Cederberg – slots 42) through which the chamber (Cederberg – chamber 40) is fluidically communicating with the outside of the roof assembly (Cederberg – cab roof 21), and wherein said air inlet shield (Cederberg – refer to the annotated Fig. 3 above) defines an air inlet path (Cederberg – refer to the arrows that define the air path in Fig. 3) from the outer window (Cederberg – slots 42) to 
Regarding claim 3, Cederberg, as modified, discloses all of the limitations of claim 1. The roof assembly of Cederberg as modified additionally shows an assembly, wherein said pair of plates comprises an inner plate (vertical portion 28) sealing mounted to the air inlet (opening 44) and an outer plate (Cederberg – refer to the annotated figure above and explanation of claim 1) peripherally welded (Cederberg – at the upper and lower flanges 30 and 32) to the inner plate (vertical portion 28). Refer to column 2, lines 42-55 and Fig. 3 in Cederberg.
Regarding claim 4, the roof assembly of Cederberg, as modified, in claim 3 also discloses an assembly, wherein the chamber of the air inlet shield (Cederberg – refer to the annotated Fig. 3 above) fluidically communicates with the filter (Shuttleworth – second filter element 56) through at least one inner window (Cederberg – refer to the annotated Fig. 3) above formed through the inner plate (Cederberg – vertical portion 28). Also refer to Fig. 3 and column 2, lines 52-60 in Cederberg.
Regarding claim 5, the roof assembly of Cederberg, as modified, in claim 3 also discloses an assembly, wherein the chamber (Cederberg – chamber 40) of the air inlet shield (Cederberg – refer to the annotated Fig. 3 above) fluidically communicates with the outside of the roof assembly (cab roof 21) through at least one outer window (slots 42) formed through the inner plate (vertical plate 28) and/or the outer plate (door 52). Refer to Fig. 3 and column 2, lines 52-62 in Cederberg.
Regarding claim 6, the roof assembly of Cederberg, as modified, in claim 1 additionally shows an assembly, wherein the chamber (Cederberg – chamber 40) of the 
Regarding claim 8, the roof assembly of Cederberg, as modified, in claim 5 additionally shows an assembly, wherein the outer window (Cederberg – slots 42) is formed on a downwardly facing lower part of the inner plate (Cederberg – vertical portion 28). Refer to Fig. 3 and column 2, lines 54-55 in Cederberg.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cederberg as modified by Shuttleworth as applied to claim 1 above, and further in view of Nakata et al (US 4,721,031) (hereinafter “Nakata”). Nakata is also in the in the Applicant’s field of endeavor, a roof assembly for an agricultural vehicle. These three references, when considered together, teach all of the elements recited in claim 11 of this application. 
Cederberg as modified by Shuttleworth as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 11 of this application further discloses the chamber is without a filter arranged in the chamber. Cederberg as modified by Shuttleworth does not explicitly disclose this additional limitation.
Nakata teaches the chamber (52 and area enclosed by 53 in Fig. 4) is without a filter arranged in the chamber (there is no filter in Fig. 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cederberg by specifying that the chamber is without a filter as taught by Nakata in order to protect the filter element from being accidentally bumped . 

Allowable Subject Matter
Claims 7, 9, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the present invention pertains to a roof assembly for a vehicle cabin that specifically requires a housing, air inlet, a filter, an air inlet shield, and an outer window.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above roof assembly used in combination with the air inlet shield forms a shield barrier downwardly extending past the outer window, said shield barrier being arranged at a more peripheral position than the outer window.

Response to Arguments
Applicant's arguments filed 10/19/20 have been fully considered but they are not persuasive. On pages 6 – 8 of the Remarks, Applicant argues that Cederberg as modified by Shuttleworth does not disclose every element of claim 1. In particular, Applicant argues on 7 that Cederberg as modified by Shuttleworth does not show the filter is arranged downstream of the air inlet. In response, the Office has clarified its rejection by showing the Shuttleworth teaches the filter 56 being downstream of the air inlet 46. The Office has added annotated Figs 4 and 6 from Shuttleworth and pointed out that 46 is an air inlet and Fig. 6 distinctly shows the filter 56 is completely or at least . 
Applicant then argues on page 7 that Cederberg as modified by Shuttleworth does not show the newly-added limitation “the chamber is directly communicating with the filter.” In response, the Office points out that Cederberg Fig. 3 clearly shows airflow arrows going from the chamber 40 into the filter 50 and from the filter 50 onward to the right. Therefore, the chamber is directly fluidly communicating with the filter. 
Regarding claim 11, Applicant argues on page 8 that Cederberg as modified by Shuttleworth does not show the new limitation. However, the Office has rejected this new claim in view of Nakata as more fully set forth in § 18 above. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746